Citation Nr: 1644155	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to November 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, reduced the rating assigned for the Veteran's service-connected prostate cancer.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2014, the matter of the prostate rating was remanded by the Board.  An interim July 2014 rating decision increased the rating for prostate cancer, and the matter was returned to the Board.  An August 2014 Board decision denied any further increase in the (staged) ratings assigned for prostate cancer, found that the issue of TDIU was raised by the record (in the context of the increased rating claim), and remanded the matter of TDIU for further development.  In an August 2016 supplemental statement of the case (SSOC), the RO denied entitlement to TDIU and returned the matter to the Board. 	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In April 2016, the AOJ complied with the Board's August 2014 remand instructions by (1) sending the Veteran VCAA-compliant notice regarding his TDIU claim and (2) requesting that he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and provide any releases for VA to obtain any relevant medical records.  While the correspondence requested that he respond within 30 days (and that the AOJ could make a decision at any time after that 30 days had expired), it also notified the Veteran that he had up to one year to submit evidence/information in support of his claim.  While the Veteran has not yet provided the information sought, the one-year time period afforded for doing so has not expired, and the record does not show that he has indicated (e.g., by returning an SSOC Response Form) that he does not intend to respond.  Therefore, this matter was prematurely returned to the Board, and a remand to afford the Veteran the full year to respond is necessary.

Furthermore, upon re-review of the record, the Board notes that the most recent medical treatment records evaluating the functional impact of the Veteran's service-connected prostate cancer and erectile dysfunction are private treatment records dated in March 2010.  It is unclear what treatment records were considered in the April 2014 VA examination report (or whether the findings were based on the Veteran's self-report of symptomatology.)  Records of ongoing treatment for disabilities underlying a claim for TDIU are clearly pertinent evidence, and must be obtained.  Notably, VA records are constructively of record.  The Veteran was asked to authorize VA access to these records in April 2016 correspondence, and has not yet responded.  Given the critical nature of this evidence (and because the period of time he was afforded to respond has not yet expired), on remand he should again be asked to identify, and provide releases for VA to secure, any outstanding records.  He should be advised that if he does not respond, the inference will be that either such records do not exist, or that they do not support his claim.

(The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request (i.e., by April 2017), the claim will [emphasis added] be considered abandoned.)

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should again provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  If (after one-year following the initial April 2016 request) he does not submit such forms, complete,  upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158 (a).

2.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment, to specifically include treatment for prostate cancer after March 2010.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., referral for consideration of TDIU on an extraschedular basis, if indicated), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claim on appeal.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not complete the TDIU form as requested, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation the determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

